Citation Nr: 1739488	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-26 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to November 1970.   

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a July 2010 rating decision of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.  The Board remanded the appeal in January 2012 and again in March 2016.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans law Judge in November 2015, and a copy of the hearing transcript is of record.  


FINDING OF FACT

The Veteran's cervical spine degenerative joint disease and degenerative disc disease was not present during service or for many years thereafter, and is not otherwise etiologically related to service or to his service-connected lumbar spine degenerative joint disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his cervical spine disability that is related to two in-service incidents.  See November 2015 Board Hearing Transcript (Tr.) at 10-12.  First, he states that in 1968, as he was running to grab his 80-100 pound duffel bag, he fell on the ground and injured his back and neck.  See id. at 10-11.  Second, he reports a fall while stationed on the demilitarized zone (DMZ) in Korea, which again injured his back and neck.  See id. at 11.  The Veteran has also indicated that when whenever his back disability flares, his neck disability is adversely affected.  See id. at 9.  Accordingly, both direct and secondary theories of entitlement will be explored.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases (such as arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307; 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Additionally, service connection may be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310; see Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Direct Service Connection

The first element of service connection, current disability, is established, as the Veteran has been diagnosed with degenerative arthritis of the cervical spine and intervertebral disc syndrome.  See August 2016 VA examination report.  

Regarding the second element, service treatment records (STRs) reveal that the Veteran was treated for back injuries stemming from falls in 1968 and 1969; however, these records are silent with regards to any neck complaints.  Instead, the only mention of neck symptomatology in his STRs was in March 1970, when the Veteran complained of a "sore neck" in addition to a headache.  He was diagnosed with "viral disease" at that time.  There was no diagnosis of a cervical spine disability at that time or at any other time during service, to include on his October 1970 separation exam.  

Furthermore, in November 1970, upon completion of service, the Veteran applied for VA compensation benefits for a lumbosacral strain, residuals of a fractured right fibula and otitis media.  He did not, however, mention any cervical spine problems at that time.  When he did present for treatment at the Togus VA Medical Center (VAMC) in December 1975 and April 1978 in relation to the two in-service injuries, he only voiced complaints in relation to the back; there were no neck symptoms reported at those times.  Critically, the Veteran first complained of neck symptoms in 1984, when he sought treatment for a neck injury following a fall down stairs in 1982.  See July 1984 St. Mary's medical treatment records.  A July 1984 radiology report concluded that the Veteran had a slight posterior protrusion at C6-C7, with no other definite abnormality detected.  Importantly, the report did not include a finding of degenerative joint disease.  See July 1984 radiology report.  The Board affords this contemporaneous treatment record more probative value than the Veteran's recent assertions of continuous neck problems since an undocumented in-service injury in conjunction with a claim for monetary benefits.

Thus, based on the lack of documentation of a neck injury or complaints in his STRs, the Veteran's own omission of a neck injury from his post-service application for compensation, and the lack of report of any neck problems until 1984 following a post-service injury, the Board finds that the Veteran's assertions of an in-service injury and diagnosis of in-service neck arthritis lacks credibility, and the second element of service connection, in-service incurrence or aggravation of a disease or injury, is not met.  The claim for direct service connection fails on this basis alone.

Regarding the final element, nexus, the only competent opinions are against the claim.  Initially, the Board finds that the June 2010 VA opinion against the claim is inadequate for rating purposes, as it is based solely on lack of documentation in the Veteran's STRs and did not consider the Veteran's reports of in-service injuries or private treatment reports of record.  However, the August 2016 VA examiner, who did consider the Veteran's lay statements and the entire record, found that the Veteran's current neck disability was less likely than not related to his service.  In support of her conclusion, the examiner noted that despite the Veteran's reports of two in-service neck injuries, the clinical data in the STRs only support a lower back injury at those times, and his sole in-service complaint of a sore neck was in relation to an acute viral disease.  

There is no competent opinion to the contrary.  To the extent the Veteran attributes his neck disability to service, his opinion is not competent.  As a lay person, he has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current neck problems and an in-service injury, where any neck symptoms did not manifest until over a decade after service, is one requiring specialized knowledge and testing to understand the complex nature of musculoskeletal systems.  The Veteran has not indicated that he has such experience.

Finally, there is no indication that the degenerative joint disease of the cervical spine manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of continuity of symptomatology for reasons outlined above.  38 C.F.R. 
§§ 3.303 (b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, degenerative disc disease of the lumbar spine did not manifest until 2002, many decades after service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.  For these reasons, direct service connection is not warranted.

Secondary Service Connection 

As noted above, the Veteran has a current neck disability, and is service-connected for degenerative joint disease of the lumbar spine.  Thus, the first two elements of secondary service connection are met, and the crux of this issue centers on element three, nexus.  See Wallin, supra.

The only competent opinion is against the claim.  Specifically, the August 2016 VA examiner opined that it was less likely as not that the Veteran's current cervical spine disability was proximately due to or aggravated by his service-connected back disability.  She explained that Veteran's neck disability is age-related, and that there is no objective evidence to relate the Veteran's mild arthritis, first diagnosed in 2002, to back injury originating in 1968.  She emphasized that his cervical spine arthritis diagnosed in 2002 was present in "all areas of his body," which did not support any nexus to the service-connected back disability, and there was no objective evidence that the cervical spine disability was worsened beyond the natural progression by the back disability.  

There is no competent opinion to the contrary.  To the extent the Veteran attributes his neck disability to his back disability, his opinion is not competent for reasons outlined above.  Moreover, to the extent the Veteran testified that a VA doctor told him that his neck disability was directly related to his back disability, no such opinion is of record, and the Board affords more probative value to the documented opinion of the 2016 VA examiner.  See November 2015 Board Tr. at 13.  Accordingly, secondary service connection is also denied. 

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


